Case 1:21-cv-01598-ELH Document1 Filed 06/30/21 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

Chiriestina. Soarks
Q Dacau Ct.
iadsor Mill Md _2iag4

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

“Transit

   
 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

FILED
U.S. DISTRICT COURT

ate ry
DISTRICT OF MARYLAND

207) JUN 29 PH 2: 00

a's, OFFICE
OF BALTIMORE

TY
RY DEPU

Complaint for Employment
Discrimination

Case No. 2 “tv b5s 99

(to be filled in by the Clerk’s Office)

 

Li Yes O No
(check one}

Jury Trial:
Case 1:21-cv-01598-ELH Document1 Filed 06/30/21 Page 2 of 8

1 The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Christ nee Deochs

Street Address Q. DOME L Cts

City and County Ulind mS Mull

State and Zip Code (lacy land Q Que

Telephone Number y43) %OA -4OAO

E-mail Address Christa soachs 81a hatmaitcam_

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title Gif
known). Attach additional pages if needed. .

Defendant Na. |

Name “Transit Management of Control Marybend tre.
Job or Title

Gf known)

Street Address ID }

City and County Sn ilaca.
State and Zip Code Macilond Q0TH3
Telephone Number

E-mail Address
(if known)

 

 

 
Case 1:21-cv-01598-ELH Document1 Filed 06/30/21 Page 3 of 8

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

Defendant No. 3

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

(if there are more than three defendants, attach an additional page
providing the same information for each additional defendant.)

Cc, Place of Employment

The address at which I sought employment or was employed by the defendant(s)
is:
Name
Street Address
City and County Savaed.

YY
State and Zip Code Na Ct Nand QOS
Telephone Number

 

 
IL.

iil.

Case 1:21-cv-01598-ELH Document1 Filed 06/30/21 Page 4of8

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that

apply):

x

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000¢
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's nghts, including the dates and places

of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.
Case 1:21-cv-01598-ELH Document1 Filed 06/30/21 Page 5of8

A, The discriminatory conduct of which I complain in this action includes (check all
that apply):
O Failure to hire me.
i] Termination of my employment.
O Failure to promote me.
Oo Failure to accommodate my disability.
[A Unequal terms and conditions of my employment.
& Retaliation.
0 Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

 

Cc, ] believe that defendant(s) (check one):

Kl is/are still committing these acts against me.

Ot is/are not stil] committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and
explain):

race WGC
color ren

gender/sex v ama\s,
religion

tad]

 

national origin

OHOoOd &

age. My year of birth is . (Give your year of birth
only if you are asserting a claim of age discrimination.)
disability or perceived disability (specify disability)

0

 
Case 1:21-cv-01598-ELH Document1 Filed 06/30/21 Page 6of8

The facts of my case are as follows. Attach additional pages if needed.

 

 

 

 

 

 

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights
division.)

IV, Exhaustion of Federal Administrative Remedies

A.

Tt is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

 

The Equal Employment Opportunity Commission (check one):

0 has not issued a Notice of Right to Sue letter.
a issued a Notice of Right to Sue letter, which I received on (date)

OU /80/908 |

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint}

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

O 60 days or more have elapsed.
O less than 60 days have elapsed.
Case 1:21-cv-01598-ELH Document1 Filed 06/30/21 Page 7 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

 

 

 

 

 

 
Case 1:21-cv-01598-ELH Document1 Filed 06/30/21 Page 8 of 8

Certification and Closing

_ Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: (0 -QQ , 202)|

Signature of Plaintiff {4 "iin. Lob

Printed Name of Plaintiff One

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: ,20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

E-mail Address

 
